DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.
 
Election/Restrictions
Newly submitted claims 27-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of a) claims 7, 8, 11-14 and 22-26, b) claim 9 and c) claims 27-34 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  The invention of claim 7 requires that the device is paper-based, which is not required of the inventions of claims 9 and 27.  The invention of claim 9 requires the layers in the device are separated by transient layers that dissolve, which is not required of inventions of claims 7 and 27.  The invention of claim 27 requires an amplification layer and nucleic acid-based sensor reaction panel, which is not required of the inventions of claims 7 and 9.  As such, claims 7, 9 and 27 do not overlap in scope and therefore a search for one of the groups would not necessarily encompass a search for the others.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9, 27-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Claims 7, 8, 11-14 and 22-26 are examined on the merits.

Claim Interpretation
Claim 7 recites the limitation that the device is paper-based.  Neither the claims nor the specification provides a definition for what is considered “paper-based” or what parts of the device must be paper in order to be considered “paper-based”.  The first broadest reasonable interpretation of “paper-based” is a device comprising paper wherein the operation of the device is based on the paper.  In a second interpretation of the paper-based device, the device is a layered device wherein the layers are paper.  For the purposes of examination, both interpretations of the paper-based device are applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7, 8, 11-14, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 2009/0110601) in view of Tablepour et al. (US 2006/0199236) further in view of Wada et al. (US 2005/0170362).
Levi et al. teach a diagnostic device for detecting a target analyte in a sample, the device having a layered architecture (par. 176, Fig. 3A) comprising:
a sample receiving layer (sample receiving layer, par. 177); 
an analyte detection layer (each zone may be a separate layer, par. 176, MIP-conjugate zone, par. 177);
a microfluidic layer (porous carrier, par. 180), and 
a molecular computing layer (analyte analog:reporter conjugate binding element, par. 178),
wherein the layered architecture allows for transverse liquid flow predominantly perpendicular to the length and width of each layer such that the sample is drawn from the sample receiving layer to one or more subsequent layers (fluid applied to the top of the device and flows vertically through the layers, par. 176; either vertical flow through or lateral flow may be implemented in any of the disclosed embodiments, par. 110), and
wherein the analyte detection layer comprises a plurality of molecularly imprinted polymers (MIP) having specificity for a target analyte and having an analyte-analog:reporter conjugate bound thereto, and wherein binding of the target analyte to the MIP having the analyte-analog:reporter conjugate bound thereto, displaces the bound analyte-analog:reporter conjugate (par. 177).
Levi et al. do not specifically state that the device is “paper-based”.  However, the specification does not provide a definition for what limitations are covered by the recited “paper-based” device.  Therefore, the term “paper-based” is given the first interpretation as outlined in the “Claim Interpretation” section, its broadest reasonable interpretation.  The broadest reasonable interpretation is a device comprising paper on which the operation of the device is based.  Levi et al. teach a sample receiving layer (sample application area) that is made of paper (par. 101).  The device of Levi operates by using the paper layer to apply sample to the subsequent layers and is therefore considered a paper-based device as claimed.
Levi et al. teach the analyte-analog being a peptide (polypeptide or protein, par. 89, 94 and 177), but fail to teach the reporter being DNA and a peptide-DNA conjugate bound to an antibody.
Tablepour et al. teach a displacement assay (par. 82) having an immobilized receptor (heterogeneous assay with analyte-conjugate dispensed into a vessel having immobilized receptors, par. 54), wherein the receptors are or antibodies or molecular imprinted polymers that exhibit a specific binding affinity for an analyte (par. 45), in order to provide a competitive assay for detection of analyte over an extended dynamic range (par. 7).
Wada et al. teach a displacement assay where an analyte analog (peptide)-charged carrier (DNA) conjugate bound to an antibody having specificity for the target analyte, wherein binding of the target analyte to the antibody displaces the analyte analog-charged carrier conjugate (analyte analog bound to charged carrier molecule, par. 148; analyte analog is a peptide, par. 154; charged carrier is DNA, par. 85-86 and 148), in order to easily separate an analyte from an analyte analog conjugate, par. 55 and 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the MIP receptor in the device of Levi et al., with a specific binding antibody as taught by Tablepour et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected binding to an analyte analog and analyte for a displacement assay would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the analyte analog:reporter conjugate in the device of Levi et al., a peptide:DNA conjugate as taught by Wada et al., in order to increase detection sensitivity and specificity (Wada, par. 17).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Levi, Tablepour and Wada because the references are similarly drawn to displacement assays for detection of a protein analyte.
With respect to claim 8, Levi et al. teach the target analyte is a protein (par. 29).
Claim 11 recites the microfluidic layer configured for lateral flow of amplification products and nucleic acids across the device.  The recitation of “configured for” requires the microfluidic layer only to be capable of performing lateral flow of amplification products and nucleic acids across the device.  The prior art does not need to teach a microfluidic layer performing lateral flow or contain amplification products or nucleic acids.  Levi et al. teach a porous carrier (par. 180), which is interpreted as the claimed microfluidic layer, and porous material being a porous structuring that facilitates liquid advancement along the device by capillary forces (par. 99).  As such, the capillary forces would necessarily advance liquid in both the lateral and vertical directions and the porosity that allows for passage of analyte analog:reporter conjugates (par. 180) would necessarily also allow for flow of amplification products and nucleic acids as required by the claims.
With respect to claim 12, Levi et al. teach the sample receiving layer comprising a separation medium (pad separating serum from whole blood used in sample application area, par. 102).
With respect to claims 13 and 14, Levi et al. teach the sample being a serum biological sample (par. 102 and 221).
Claim 22 is drawn to a nucleic acid amplification layer, but other than being a layer, the claim does not recite any particular structural limitations.  As such, the limitation of nucleic acid amplification is considered a functional limitation of the layer.  The prior art must only be capable of performing any claimed functional limitations.  As such, any layer in fluid communication with the diagnostic device is considered capable of performing nucleic acid amplification.  Levi et al. teach a reference zone layer (par. 179), which is interpreted as the claimed nucleic acid amplification layer.
With respect to claim 23, Levi et al. teach the biomolecular computing layer being an output layer (results window where results are output is interpreted as an output layer, par. 178).

Claim 7, 8, 11-14, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 2009/0110601) in view of Tablepour et al. (US 2006/0199236) further in view of Wada et al. (US 2005/0170362) and Figueras (US 4,144,306).
Levi et al. teach a diagnostic device for detecting a target analyte in a sample, the device having a layered architecture (par. 176, Fig. 3A) comprising:
a sample receiving layer (sample receiving layer, par. 177); 
an analyte detection layer (each zone may be a separate layer, par. 176, MIP-conjugate zone, par. 177);
a microfluidic layer (porous carrier, par. 180), and 
a molecular computing layer (analyte analog:reporter conjugate binding element, par. 178),
wherein the layered architecture allows for transverse liquid flow predominantly perpendicular to the length and width of each layer such that the sample is drawn from the sample receiving layer to one or more subsequent layers (fluid applied to the top of the device and flows vertically through the layers, par. 176; either vertical flow through or lateral flow may be implemented in any of the disclosed embodiments, par. 110), and
wherein the analyte detection layer comprises a plurality of molecularly imprinted polymers (MIP) having specificity for a target analyte and having an analyte-analog:reporter conjugate bound thereto, and wherein binding of the target analyte to the MIP having the analyte-analog:reporter conjugate bound thereto, displaces the bound analyte-analog:reporter conjugate (par. 177), wherein the layers are made of reagent-containing porous materials (par. 175-180).
Levi et al. teach the analyte-analog being a peptide (polypeptide or protein, par. 89, 94 and 177), but fail to teach the reporter being DNA and a peptide-DNA conjugate bound to an antibody and fails to teach the second interpretation of “the device is paper-based” as outlined in the “Claim Interpretation” section.
Tablepour et al. teach a displacement assay (par. 82) having an immobilized receptor (heterogeneous assay with analyte-conjugate dispensed into a vessel having immobilized receptors, par. 54), wherein the receptors are or antibodies or molecular imprinted polymers that exhibit a specific binding affinity for an analyte (par. 45), in order to provide a competitive assay for detection of analyte over an extended dynamic range (par. 7).
Wada et al. teach a displacement assay where an analyte analog (peptide)-charged carrier (DNA) conjugate bound to an antibody having specificity for the target analyte, wherein binding of the target analyte to the antibody displaces the analyte analog-charged carrier conjugate (analyte analog bound to charged carrier molecule, par. 148; analyte analog is a peptide, par. 154; charged carrier is DNA, par. 85-86 and 148), in order to easily separate an analyte from an analyte analog conjugate, par. 55 and 82).
Figueras teaches a device having a layered architecture that allows for transverse liquid flow predominantly perpendicular to the length and width of each layer such that the sample is drawn from a sample receiving layer to subsequent layers (Fig. 1, col. 6, line 50-col. 7, line 1), wherein the layers are paper and are reagent-containing (col. 9, lines 5-10 and line 20), thus the device is considered paper-based, in order to provide a porous, fibrous material for controlled liquid transport (col. 9, lines 5-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the MIP receptor in the device of Levi et al., with a specific binding antibody as taught by Tablepour et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected binding to an analyte analog and analyte for a displacement assay would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the analyte analog:reporter conjugate in the device of Levi et al., a peptide:DNA conjugate as taught by Wada et al., in order to increase detection sensitivity and specificity (Wada, par. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the reagent-containing porous material for the layers in Levi et al., paper as taught by Figueras because Levi et al. is generic with respect to the type of reagent-containing porous material that can be incorporated into the device as the layer material and one would be motivated to use the appropriate material for sufficient transport of liquid. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references of Levi, Tablepour and Wada because the references are similarly drawn to displacement assays for detection of a protein analyte.  Levi and Figueras are similarly drawn to multi-layered devices having reagent-containing porous layers.
It is noted that when the teaching of paper layers of Figueras are incorporated into the device of Levi, the layers of Levi are paper, thus the device is considered paper-based.
With respect to claim 8, Levi et al. teach the target analyte is a protein (par. 29).
Claim 11 recites the microfluidic layer configured for lateral flow of amplification products and nucleic acids across the device.  The recitation of “configured for” requires the microfluidic layer only to be capable of performing lateral flow of amplification products and nucleic acids across the device.  The prior art does not need to teach a microfluidic layer performing lateral flow or contain amplification products or nucleic acids.  Levi et al. teach a porous carrier (par. 180), which is interpreted as the claimed microfluidic layer, and porous material being a porous structuring that facilitates liquid advancement along the device by capillary forces (par. 99).  As such, the capillary forces would necessarily advance liquid in both the lateral and vertical directions and the porosity that allows for passage of analyte analog:reporter conjugates (par. 180) would necessarily also allow for flow of amplification products and nucleic acids as required by the claims.
With respect to claim 12, Levi et al. teach the sample receiving layer comprising a separation medium (pad separating serum from whole blood used in sample application area, par. 102).
With respect to claims 13 and 14, Levi et al. teach the sample being a serum biological sample (par. 102 and 221).
Claim 22 is drawn to a nucleic acid amplification layer, but other than being a layer, the claim does not recite any particular structural limitations.  As such, the limitation of nucleic acid amplification is considered a functional limitation of the layer.  The prior art must only be capable of performing any claimed functional limitations.  As such, any layer in fluid communication with the diagnostic device is considered capable of performing nucleic acid amplification.  Levi et al. teach a reference zone layer (par. 179), which is interpreted as the claimed nucleic acid amplification layer.
With respect to claim 23, Levi et al. teach the biomolecular computing layer being an output layer (results window where results are output is interpreted as an output layer, par. 178).

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (US 2009/0110601) in view of Tablepour et al. (US 2006/0199236) further in view of Wada et al. (US 2005/0170362) or in the alternative, Levi et al. (US 2009/0110601) in view of Tablepour et al. (US 2006/0199236) further in view of Wada et al. (US 2005/0170362) and Figueras (US 4,144,306), as applied to claims 3 and 7, and Breaker (US 2009/0305253).
Levi et al. in view of Tablepour et al. further in view of Wada et al. or Levi et al. in view of Tablepour et al. further in view of Wada et al. and Figueras teach a diagnostic device having an output layer (Levi) and DNA labels for analyte analogs in a displacement assay (Wada), but fail to teach the output layer comprising a nucleic acid based sensor reaction panel with a plurality of riboregulator sensors for detection of the nucleic acids.
Breaker et al. teach a device for detection target nucleic acids in a sample comprising an array of riboswitches immobilized to a support, which are a plurality of riboregulators for detection of oligonucleotide targets (par. 80 and 131), in order to provide detection of different components in a single sample (par. 82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the output layer in the device of Levi et al. in view of Tablepour et al. further in view of Wada et al. or Levi et al. in view of Tablepour et al. further in view of Wada et al. and Figueras, an array of riboregulator sensors in the form of an array of riboswitches as taught by Breaker et al., in order to provide for rapid screening of different nucleic acids (Breaker, par. 82 and 131).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Levi and Breaker are similarly drawn to visual detection of analyte in a sample and Wada is drawn to DNA labels to indicate the presence of an analyte with Breaker being similarly drawn to drawn to detection of DNA.

Response to Arguments
The amendments submitted 7 September 2021 are sufficient to overcome the previous rejection under 35 USC 112(b). 
Regarding the potential 35 USC 112(d) rejection over claim 15, it is acknowledged that claim 15 is canceled and a rejection under 35 USC 112(d) is not applicable.
The claims rejected in the 35 USC 103 rejection statement is corrected as requested.

Applicant's arguments regarding the rejection under 35 USC 103, filed 7 September 2021 have been fully considered but they are not persuasive.  Applicant argues that the device of Levi et al. is not a paper-based device having a layered architecture because the sample receiving area of Levi is a single layer that may be composed of paper rather than a paper-based device having a layered architecture.
Applicant’s argument is not persuasive because the device of Levi is both considered layered and paper-based.  Applicant appears to be arguing that the sample receiving layer of the device being paper in Levi is not considered paper-based. However, it is noted that the features upon which applicant relies (i.e., more than one layer of the device must be paper in order for the device to be paper-based) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the specification does not provide a definition for a device that is “paper-based” and does not specify what components of the device must be made of paper in order to be considered paper-based.  Applicant also does not provide a clear definition in the art as evidence of what is generally accepted as “paper-based”.  Therefore, the broadest reasonable interpretation is applied to the term.  The broadest reasonable interpretation of a paper-based device is a device comprising paper on which the operation of the device is based.  As detailed in the rejection above, Levi et al. teach a sample receiving layer that is made of paper (par. 101).  The device operates by applying a sample to the paper, wherein the paper transfers the sample to the subsequent layers of the device. As such, the paper of Levi is considered essential to the operation of the device.  Levi et al. also teach the device having layered architecture (par. 176, Fig. 3A).  Therefore, the device of Levi is both “paper-based” and having a layered architecture as required by the claims.

In the event that Applicant provides a definition for the claimed device having layered architecture and the device being paper-based that requires the layers of the device to be made of paper, Applicant is directed to the new grounds of rejection of the claims in view of Figueras.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641